
	
		I
		112th CONGRESS
		2d Session
		H. R. 5959
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2012
			Mr. Kucinich (for
			 himself, Ms. Slaughter,
			 Ms. Woolsey,
			 Ms. Chu, Mr. Yarmuth, Mr.
			 Honda, Mr. Moran,
			 Mr. Grijalva,
			 Ms. Roybal-Allard,
			 Mr. Blumenauer,
			 Mr. Conyers,
			 Mr. Hinchey,
			 Mr. Ellison, and
			 Ms. Edwards) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Energy
			 and Commerce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To place a moratorium on permitting for mountaintop
		  removal coal mining until health studies are conducted by the Department of
		  Health and Human Services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Appalachian Communities Health
			 Emergency Act or the ACHE Act.
		2.FindingsCongress finds the following:
			(1)Communities surrounding mountaintop removal
			 coal mining projects, which involve surface coal mining including blasting with
			 explosives in the steep slope regions of Kentucky, Tennessee, West Virginia,
			 and Virginia, have raised concerns that pollution of the water, air, and soil
			 that results from mountaintop removal coal mining may be causing health crises
			 in their communities.
			(2)Peer-reviewed scientific research and
			 reports have raised serious concerns about mountaintop removal mining with
			 respect to elevated risks in categories of birth defects studied:
			 circulatory/respiratory, central nervous system, musculoskeletal, and
			 gastrointestinal.
			(3)Mountaintop
			 removal coal mining has also been associated with elevated levels of adult
			 hospitalizations for chronic pulmonary disorders and hypertension that are
			 elevated as a function of county-level coal production, as are rates of
			 mortality; lung cancer; and chronic heart, lung, and kidney disease. These
			 health problems strike both women and men in mountaintop removal coal mining
			 communities. These elevated levels of disease, defects, and mortality persist
			 even after controlling for other variables.
			(4)Initial scientific
			 evidence, and the level of public concern, warrant immediate action to stop new
			 mountaintop removal coal mining permits and increase environmental and human
			 health monitoring at existing mountaintop removal coal mining projects while
			 the reported links between health effects and mountaintop removal coal mining
			 are investigated by Federal health agencies.
			(5)The National
			 Institute of Environmental Health Sciences is uniquely qualified to manage a
			 working group of Federal health agencies with expertise that is relevant to
			 study of the reported links.
			3.Health
			 studies
			(a)StudiesThe Director of the National Institute of
			 Environmental Health Sciences, in consultation with the Administrator of the
			 Environmental Protection Agency and the heads of such other Federal departments
			 and agencies as the Director deems appropriate, shall—
				(1)conduct or support comprehensive studies on
			 the health impacts, if any, of mountaintop removal coal mining on individuals
			 in the surrounding communities; and
				(2)submit to the
			 Secretary, and make publicly available, a report on the results of such
			 studies.
				(b)DeterminationUpon
			 receipt of the report under subsection (a)(2), the Secretary of Health and
			 Human Services shall publish a determination on whether mountaintop removal
			 coal mining presents any health risks to individuals in the surrounding
			 communities.
			4.Mountaintop
			 removal coal mining permit moratoriumUntil and unless the Secretary of Health and
			 Human Services publishes a determination under section 3(b) concluding that
			 mountaintop removal coal mining does not present any health risk to individuals
			 in the surrounding communities, a permit or other authorization may not be
			 issued for any mountaintop removal coal mining project, or for any expansion of
			 such a project, by—
			(1)the Secretary of the Army, acting through
			 the Chief of Engineers, or a State, under section 404 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1344);
			(2)the Administrator of the Environmental
			 Protection Agency, or a State, under section 402 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1342); or
			(3)the Secretary of the Interior, acting
			 through the Office of Surface Mining Reclamation and Enforcement, or a State,
			 under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et
			 seq.).
			5.Mountaintop
			 removal coal mining continuous health and environmental monitoring
			(a)RequirementUntil the Secretary of Health and Human
			 Services publishes a determination under section 3(b)—
				(1)any person
			 conducting a mountaintop removal coal mining project shall—
					(A)conduct continuous monitoring for any
			 pollution of water and air (including noise) and frequent monitoring of soil as
			 a result of such project for the purposes of comprehensively—
						(i)characterizing any
			 pollution emitted from the project; and
						(ii)identifying ways
			 in which members of affected communities might be exposed to these emissions;
			 and
						(B)submit the results
			 of such monitoring to the Secretary on a monthly basis; and
					(2)the Secretary
			 shall make such results available to the public through the World Wide Web in a
			 searchable database format not later than 7 days after the date on which the
			 Secretary receives such results.
				(b)EnforcementIf a person conducting a mountaintop
			 removal coal mining project fails to conduct monitoring and submit results in
			 connection with such project as required by subsection (a), a permit or other
			 authorization may not be issued for the mountaintop removal coal mining
			 project, or for an expansion of such project, by—
				(1)the Secretary of the Army, acting through
			 the Chief of Engineers, or a State, under section 404 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1344);
				(2)the Administrator of the Environmental
			 Protection Agency, or a State, under section 402 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1342); or
				(3)the Secretary of the Interior, acting
			 through the Office of Surface Mining Reclamation and Enforcement, or a State,
			 under the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1201 et
			 seq.).
				6.Fee to pay for
			 health studies and monitoring
			(a)Collection and
			 assessmentThe President,
			 acting through the Office of Surface Mining Reclamation and Enforcement of the
			 Department of the Interior, shall assess and collect from each person that, as
			 of the date of the enactment of this Act, is conducting a mountaintop removal
			 coal mining project in the United States a one-time fee in an amount sufficient
			 to recover the Federal cost of implementing sections 3 and 5.
			(b)Use of
			 feeAmounts received by the United States as a fee under this
			 section may be used, to the extent and in the amount provided in advance in
			 appropriations Acts, only to pay the Federal cost of carrying out sections 3
			 and 5.
			7.definitionsIn this Act:
			(1)mountaintop
			 removal coal miningThe term mountaintop removal coal
			 mining means surface coal mining that uses blasting with explosives in
			 the steep slope regions of Kentucky, Tennessee, West Virginia, and
			 Virginia.
			(2)steep
			 slopeThe term steep slope has the meaning that
			 term has under section 515(d)(4) of the Surface Mining Control and Reclamation
			 Act of 1977 (30 U.S.C. 1265(d)(4)).
			
